         Case 1:20-cv-00298-CKK Document 27 Filed 12/16/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 SALEM MAULUD ABOULGAED, et al.,
             Plaintiffs,
        v.                                                Civil Action No. 20-298 (CKK)
 KHALIFA ABULGASIM HIFTER, et al.,
             Defendants.


                                            ORDER
                                       (December 16, 2020)
        The Court has received Plaintiffs’ [26] Affidavit in Support of Service by Publication.
Accordingly, it is hereby ORDERED that Plaintiffs shall file by or before February 15, 2021, a
motion seeking from the Court a determination of whether they have accomplished service of
process on each Defendant remaining in this matter. See June 25, 2020 Order, ECF No. 25. In
their forthcoming motion, Plaintiffs shall also specifically address service of process on Defendant
United Arab Emirates. See 28 U.S.C. § 1608(a).
       It is FURTHER ORDERED that Plaintiffs shall make diligent efforts to serve Defendants
with the above-described motion and shall include with their motion a copy of this Order; and it is
       FURTHER ORDERED that if any Defendant chooses to file an opposition to Plaintiffs’
motion, Defendant shall file said opposition on or before March 1, 2021; and it is
       FURTHER ORDERED that Plaintiffs shall file their reply, if any, in support of their
motion on or before March 8, 2021.
       SO ORDERED.
                                                         /s/
                                                     COLLEEN KOLLAR-KOTELLY
                                                     United States District Judge
